FILlD
                                                COURT OF APPEALS DIVi
                                                 STATE OF WASHING iOh
                                                 2013APR29 AHIO'-ll



 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

GUENTHER and URSULA THOMAS,
Husband and wife,                               No. 68407-8-1

                    Respondents,                DIVISION ONE



TASSO SCHIELKE,                                 UNPUBLISHED OPINION

                    Appellant,

ULRIKE SCHIELKE,

                    Defendant                   FILED: April 29, 2013


      Leach, C.J. — Tasso Schielke appeals an order enforcing orders

partitioning real property he owned with his wife and another couple. Because

Schielke's arguments are either unsupported by authority, contrary to the record,

or unpersuasive, we affirm.

                                     FACTS


      In 1997, Tasso, his wife, Ulrike, and Guenther and Ursula Thomas jointly

purchased 82 acres of waterfront property on Sinclair Island in Skagit County.
No.68407-8-1 / 2




       In December 2007, the Thomases filed this action to partition the property.

The Thomases sought a partition by sale. Tasso Schielke sought a physical

partition of the property.1

       On July 17, 2009, the court held a hearing on the proposed partitions.

Schielke proposed partitioning the property by evenly dividing the two inland lots

and dividing the waterfront lot into one-third and two-thirds parcels. The size

difference was due to a large restricted wetland area on the larger parcel.

       An exhibit describing Schielke's proposal showed            boundary lines

superimposed on an aerial photograph of the property.        It depicted a straight

east-west line of partition on the waterfront lot running from the center of the

beach stairs to the back boundary. The exhibit also included the following written

description:

       Part A
       [Sjmaller part with big open building lot (~170k sq. feet), road
       entrance, watertower & dwell, workshop, generator, carport,
       gravel-pit, shared beach stairway

       PartB
       [B]igger part but mostly restricted wetland, hut, pond, solar,
       propane shad, shared beach stairway, right of way to
       entrance

       A court-appointed referee testified that this partition would be equitable so

long as the party proposing the partition agreed to let the other party choose

       1 Tasso's wife, Ulrike Schielke, did not agree that the property should be
physically partitioned and gave a power of attorney to respondent Guenther
Thomas. Ulrike died in July 2010, and her estate was substituted as a party.

                                        -2-
No.68407-8-1 / 3




either parcel. The Thomases' real estate expert testified that the partition was

inequitable because one parcel had only one-third of the waterfront footage and

the other had two-thirds. He believed parcel B had "a much greater value."

       In closing argument, Schielke's counsel stated they were willing to let the

Thomases pick either of the proposed parcels.       The trial court ruled that the

property should be physically partitioned in the manner proposed by Schielke.

The Thomases then chose the larger parcel, parcel B. Their counsel indicated

he would look into whether the property could be divided by quitclaim deeds and

legal descriptions or whether a survey would need to be done.

       In September 2009, the parties returned to court to enter an order of

partition. The Thomases proposed an order that located the new boundary line

in part by reference to features and amenities listed for each parcel in Schielke's

trial exhibit 3. The proposed order also stated that the line would be "located so

as to provide approximately 170,000 square feet" to parcel A. Schielke's counsel

objected to the proposed order, noting it created a jagged line around various

features instead of using the straight boundary line depicted in exhibit 3. The

court and counsel discussed the location of the line in relation to the stairs, a

pond, and other features. The court ultimately proposed the following:

             THE COURT:         Let me ask this        If we tell the
      surveyor here's what we want to accomplish. We want to
      accomplish a parcel that's approximately 170,000 square feet
      in parcel A. We want... a line dividing [the waterfront lot]
      that if it can be accomplished and still put 170,000 square feet
No.68407-8-1 / 4



       in parcel A. We want that line to start at the top of the stairs
       and we want that line to run at least 15 feet from the south
      edge of the small pond and ask the surveyor to draw that line
      in a way that accomplishes those things if it can be done.
             [SCHIELKE'S COUNSEL]: I would concur.
             THE COURT: Does that satisfy everybody's concerns?
      Do you think it can do that?:
              [SCHIELKE'S COUNSEL]: Absolutely.
             THE COURT: Do you think 170,000 square feet can
      be obtained in parcel A with those perimeters?
             [THOMASES' COUNSEL]: We believe so, Your Honor.
             [SCHIELKE'S COUNSEL]: Yeah.

              THE COURT: In that case let's go ahead and get the
      survey and tell the surveyor we'd like a proposal for partition
      of [the waterfront lot] that starts the line at the top of the stairs
      and runs it west....

             THE COURT: Runs it west clearing the small pond by
      at least 15 feet if possible. Okay.

The court then entered an order of partition, signed by both counsel, that

required in part that the boundary line run at least 15 feet to the south of a "pond,

solar panels, and hut" and be "located so as to provide approximately 170,000

square feet" to parcel A.

       On March 15, 2010, Schielke moved for clarification of the order of

partition. He argued that the Thomases were threatening to record a survey that

drastically altered the agreed partition by moving the boundary line further into

parcel A. The Thomases responded that the new survey simply followed the

directions in the court's order of partition and moved for its approval and

recording.




                                          -4-
No.68407-8-1 / 5




       On July 2, 2010, the court entered an order of clarification directing a

surveyor to prepare and submit a survey dividing the waterfront from the top of

the beach stairs on a line as follows:


       [F]rom which point [the line] proceeds southerly and westerly
       to fall south of the hut near the beach by 15 feet, then
       proceeds westerly in such a manner so as to pass north of
       and not pass through the 100 foot protective circle around the
       well on the property, and which passes at least 50 feet south
       of the pond on the property, and which then proceeds further
       westerly to the west boundary of the parcel . . . which line
       provides an area of approximately 170,000 square feet [in
       parcel A].

       On July 7, 2010, the Thomases moved for approval and recording of a

new survey that followed the description in the order of clarification.

       On August 5, 2010, the court held another hearing.         Schielke's counsel

pointed out, as he did in his written response to Thomases' motion, that everyone

had mistakenly used a reference to the size of the buildable area on parcel A—

170,000 square feet—as a description of the size of the entire parcel.          This

resulted in a survey that "shrunk the lot way down." The court agreed there had

been confusion and resulting inequity but pointed out that Schielke, through his

counsel, had agreed in open court that parcel A was to be approximately 170,000

square feet.

      The court also noted, however, that 170,000 square feet was at odds with

the "great deal larger" parcel that would be created by the original straight
No.68407-8-1 / 6




boundary line. The court noted that the most recent survey resulted in parcel B

being three times larger than parcel A. The court ultimately ruled as follows:

        I know what you want me to do Mr. Souders is you want me to
        sign your order approving the survey. As I have explained for
        several reasons I'm not comfortable doing that and I need to
        think more about it. In the mean time it seems to me that it
        might be useful now that we actually have a survey and we
        actually [have] some square footage on paper and we actually
        have the items on paper that it might be useful for the two of
        you and your clients to talk about a way to resolve this
        because we've got some bad alternatives here. I can approve
        your survey and enter it. That leaves me with a really bad
        feeling about Mr. Schielke because I know what he proposed
        and what we did at the first hearing, it's not consistent with
        that. The other thing I can do is what Mr. Long wants which is
        undo this all the way back to the beginning and start over and
        reconsider your motion to partition by sale and decide whether
        that makes sense or if not then to start over with determining
        how to divide this parcel in equal value. Neither one of those
        is very attractive to me.

The court entered an order of clarification, stating that "the Court's prior order [of

partition] should be considered further after the Court hears from the surveyor

and reviews a transcript of the September 22, 2010 hearing."

        In March 2011, the Thomases filed a motion to enforce the court's order of

partition. The court denied the motion and directed the parties to set a hearing

date.


        On July 21, 2011, the parties returned to court. The court expressed its

intent to reach a resolution that day and proposed that the parties either call

witnesses and have the court rule on the matter or attempt to mediate a




                                         -6-
No.68407-8-1 / 7




resolution.   The court noted that if the parties chose mediation and failed to

agree, the court would have to recuse from trying the case. Following a recess,

counsel informed the court that the parties would attempt a mediation.

       When the mediation failed, the judge recused, and the Thomases

renewed their motion to enforce the order of partition. Following a hearing before

a new judge, the court granted the motion to enforce. It found that "there is an

enforceable order for partition" and that the order, as clarified by the order of

clarification, was "clear and reflects an enforceable agreement." But the court

also found that there was a discrepancy between the July 2010 survey and the

language of the clarified order of partition. The court noted that "the first drawing

as apparently used in this case anticipated a straight line of division, after

accounting for certain specifically noted physical features." The court also found

       that at the point it lies south of the pond, if the line then
       proceeded directly westerly to the boundary of the parcel
       rather than jogging southwesterly, that in such case there
       would be no discrepancy as between the language of the
       enforceable agreement and order and the straight line shown
       on the first drawing apparently used in this case; and
       NOTING that while this will provide more than 170,000 square
       feet in the southerly portion of the partition, that this is
       nonetheless in agreement with the language of the
       enforceable order and agreement, in that the language of
       such order provides for "approximately" 170,000 square feet,
       and thus allows flexibility as to the actual size.

The court then ordered that the survey be corrected to reflect this finding. This

substantially increased the size of parcel A beyond 170,000 square feet.
No.68407-8-1 / 8




       Schielke appeals.

                                    DECISION


       The parties initially dispute whether the order of partition and the order

clarifying the order of partition are final, unappealed orders that can no longer be

challenged or reviewed.      We need not resolve this dispute because even

assuming the orders are reviewable, Schielke fails to demonstrate error.

       Schielke first contends the courts below erred in failing to enter findings of

fact as to whether the proposed division was fair and equitable. But he cites no

authority requiring such findings when partition is based on an agreement of the

parties. Arguments unsupported by pertinent authority need not be considered,

and we decline to consider this argument further.2

       Schielke next contends "[tjhere is no support in the record for the line of

partition."   He is mistaken.    The final line of partition is supported by the

agreement reflected in Schielke's original proposal and the parties' subsequent

agreed modifications to, or interpretations of, that proposal in open court.

Schielke's agreement that parcel A was approximately 170,000 square feet, the

agreed location of the line in relation to features on the ground, and the agreed

westerly direction of the line after passing the pond together support the line

imposed by the enforcement order.



         Cook v. Bratenq. 158 Wn. App. 777, 794, 262 P.3d 1228 (2010).

                                         -8-
No.68407-8-1 / 9




       Schielke argues alternatively that any settlement agreement was not

enforceable. Noting that settlements are not enforceable absent agreement to all

material terms,3 he claims he never agreed to anything other than a straight east-

west boundary line. The record belies this claim. The order of partition, which is

signed by both parties, describes a line that runs 15 feet south of a pond, solar

panels, and a hut. It further states that the line will be "located so as to provide

approximately 170,000 square feet to the south of that dividing line. This agreed

description results in an irregular boundary line that differs significantly from the

straight line Schielke originally proposed.4 Although the judge who entered the

order of partition had misgivings about the fairness of this agreed line, she

correctly pointed out that Schielke's counsel agreed to it in open court and signed

the subsequent order.5

       Schielke also contends the enforcement order is            inconsistent with

statements the original judge made at the August 5, 2010, hearing and that there

are no findings that the partitioned parcels are equal. Again, these arguments

are not supported by authority and need not be considered. In addition, we note

       3 Veith v. Xterra Wetsuits. LLC. 144 Wn.App. 362, 366-67, 183 P.3d 334
(2008).
       4 Schielke does not argue on appeal that this agreement was
unenforceable due to a mutual mistake.
       5 We note that Schielke failed to provide a complete record for review of
this issue as there are no transcripts or narrative reports of the April 13, 2010,
and June 17, 2010, hearings that preceded the court's order of clarification. RAP
9.2; Story v. Shelter Bay Co.. 52 Wn. App. 334, 345, 760 P.2d 368 (1988)
(appellant has burden of providing adequate record for review).
No.68407-8-1/10




that despite her misgivings about the effect of her prior orders, the original judge

did not vacate them or order a new trial. To the extent she could be said to have

orally disavowed her prior orders, oral rulings have "no final or binding effect,

unless formally incorporated into the findings, conclusions, and judgment."

       Affirmed.




WE CONCUR:




              fy^l i
                       /7                                                 2^"




       6 Ferree v.Doric Co., 62 Wn.2d 561, 567, 383 P.2d 900 (1963).

                                        -10-